 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                Case No.: 2:10-cr-00430-JAD-GWF

 4             Plaintiff/respondent                       Order denying petitioner’s motion for
                                                        leave to file a second 2255 petition and for
 5 v.                                                             appointment of counsel

 6 Lomando Mark Scott,                                              [ECF Nos. 206–07]

 7             Defendant/petitioner

 8            Lomando Mark Scott was convicted in 2013 of possession of a controlled substance with

 9 intent to distribute, being a felon in possession of a firearm, and possessing a firearm during and

10 in relation to a drug-trafficking crime. 1 He received a 421-month sentence, which he later

11 moved to vacate under 28 U.S.C. § 2255. 2 Scott argued, among other things, that he was denied

12 effective appellate counsel because his attorneys did not cite Johnson v. United States, 135 S. Ct.

13 2551 (2015), in the section of his petition for certiorari challenging his § 924(c) conviction. I

14 recently denied his motion in full and declined to issue him a certificate of appealability (COA). 3

15            Scott now moves for leave “to file a second successive 2255 motion to the Ninth Circuit

16 Court of Appeals.” 4 If Scott is attempting to file a second § 2255 motion in this court, he must

17 first obtain certification from the Ninth Circuit that his new motion is based on either

18                   (1) newly discovered evidence that, if proven and viewed in light
                     of the evidence as a whole, would be sufficient to establish by
19                   clear and convincing evidence that no reasonable factfinder would
                     have found the movant guilty of the offense; or
20

21
     1
         ECF No. 155.
22   2
         ECF No. 173.
23   3
         ECF Nos. 202, 204–05.
     4
         ECF No. 206.
 1                 (2) a new rule of constitutional law, made retroactive to cases on
                   collateral review by the Supreme Court, that was previously
 2                 unavailable. 5

 3         But it appears from Scott’s cursory motion that, rather than raising a new basis of relief,

 4 he wants the Ninth Circuit to review my determination that Johnson is inapplicable to his

 5 § 924(c) conviction. 6 If that is the case, then Scott must seek a COA from the Ninth Circuit 7 and

 6 should familiarize himself with the applicable deadlines. 8 Either way, he must obtain the

 7 appropriate certification from the Ninth Circuit—not from this court.

 8                                             Conclusion

 9         IT IS THEREFORE ORDERED that Scott’s motion for leave “to file a second successive

10 2255 motion to the Ninth Circuit Court of Appeals” [ECF No. 206] is DENIED.

11         IT IS FURTHER ORDERED that Scott’s motion for appointment of counsel [ECF

12 No. 207] is DENIED as MOOT.

13         Dated: November 5, 2018

14                                                              _______________________________
                                                                 ________
                                                                        __________________
                                                                                        ______
                                                                                            _ __
                                                                U.S.. District
                                                                      Distrirriict Judge
                                                                                   Judgee Jennifer
                                                                                            nnife A. Dorsey
                                                                                          Jen
15

16   5
     28 U.S.C. § 2255(h); see also Ezell v. United States, 778 F.3d 762, 765 (9th Cir. 2015) (“The
17 Antiterrorism   and Effective Death Penalty Act (‘AEDPA’) ‘imposes significant limitations on
   the power of federal courts to award relief to prisoners who file “second or successive” habeas
18 petitions.’”).
   6
     ECF No. 206 (“[A]s of April 17, 2018[,] the Supreme Court has extended . . . [Johnson v.
19 United States, 135 S. Ct. 2551 (2015)] and [Sessions v. Dimaya, 138 S. Ct. 1204 (2018)] beyond
   [the] ACCA in some 924c [sic] cases . . . .”).
20 7
     See Rule 11(a) of Rules Governing Section 2255 Proceedings for the United States District
   Courts (“If the [district] court denies a certificate, a party may not appeal the denial but may seek
21
   a certificate from the court of appeals under Federal Rule of Appellate 22.”).
     8
22   See Rule 11(b) of Rules Governing Section 2255 Proceedings for the United States District
   Courts; Ninth Circuit Rule 22-1 (“If the district court denies a COA as to all issues, petitioner
23 may file a motion for a COA in the court of appeals within 35 days of the district court’s entry of
   its order (1) denying a COA in full, or, (2) denying a timely filed post-judgment motion,
   whichever is later.”).
                                                     2
